department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb significant index number tep ral tz kkk kkk kke kee kee kkek seen eker kerrier ereekeerrkrererererererekereerereeaakke kkk ein rk _krkkkkkk plan no sponsor plan kek wkk dear this letter is to inform you that your requests for waivers of the minimum_funding_standard for the above-named plan for the plan years ending september have been denied and20i the sponsor operates a multiemployer pension_plan as of date eleven employers contribute to the plan the plan’s contributing employers cover a diverse group of jobs in the midwestern united_states all of the employers are either directly or indirectly impacted by the automotive industry three of the eleven contributing employers state that they are unable to satisfy the minimum_funding_standard for the plan years in question without incurring substantial business hardship and the application of such standard would be adverse to the interest of plan participants in the aggregate after being notified that that its requests had been tentatively denied the sponsor along with its representatives attended a conference of right with the irs on date the sponsor provided additional documentation following the conference of right offered in support of its requests based on assurances made during and information provided following the conference of right the irs proposed granting the requested waivers provided a set of very stringent conditions were met the irs proposal noted that except as otherwise indicated the failure to satisfy any of the conditions would render any granted waivers retroactively null and void before the proposed conditions could be finalized the sponsor notified the irs on date that the plan’s largest contributing employer was in the process of withdrawing from the letter to the plan’s remaining contributing employers est contributing employer withdrawing from the plan meant the plan was plan further in an october disclosed that the larg no longer on course to avoid insolvency and regain financial solvency after considering all financial information the s ponsor has supplied we have determined that due to the recent event of the largest participating employer withdrawing from the plan even if the funding waivers were granted the sponsor's financial submission illustrates that it would not be able to satisfy its ongoing obligation to the plan therefore because the participating employers are likely unable to satisfy future funding requirements your req'iests for waivers of the minimum_funding_standard for the plan years ending september are denied and you should note that excise_taxes under s are currently due on the minimum_funding and20 you should file a taxes ection a of the internal_revenue_code code requirement for the plan years ending september form_5330 as soon as possible to report and pay the this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in ba ltimore maryland to the manager ep compliance unit in chicago illinois if you require further assistance in this matter please contact id - at gaialed lalalataiaiala sincerely yours chicago illinois manager ep classification baltimore maryland manager employee_plans technical manager ep compliance unit or william hulteng cc nner kkk kkekkkkrekekrkeeekraekeereerreaeeek ik
